United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-3621
                                     ___________

Ronnie Lockard,                       *
                                      *
           Appellant,                 * Appeal from the United States
                                      * District Court for the
      v.                              * Eastern District of Arkansas.
                                      *
Department of Agriculture, Farm       * [UNPUBLISHED]
Service Agency; Len Blaylock, Jr.,    *
                                      *
           Appellees.                 *
                                 ___________

                          Submitted: July 17, 2003
                              Filed: July 24, 2003
                                   ___________

Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Ronnie Lockard appeals the district court’s1 dismissal of his action against
federal defendants. Lockard and his mother had previously brought a similar action
in federal court that was dismissed for lack of jurisdiction, given monetary limits as
to some claims and the failure to exhaust administrative remedies as to other claims.
In the instant action Lockard presented no additional allegations, and we conclude
jurisdiction was still lacking. We therefore affirm the dismissal of this action for lack

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
of jurisdiction, but modify the dismissal to be without prejudice. See Ahmed v.
United States, 147 F.3d 791, 796 n.5, 797-98 (8th Cir. 1998) (district court’s decision
may be affirmed on any ground supported by record; dismissal for lack of jurisdiction
is not adjudication on merits and thus should be without prejudice).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-